DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim benefit of national stage entry (371) of international PCT/EP2018/074707 filed on 9/27/2018.  This is a response to the (371) application filed on 3/18/2020.  The Preliminary Amendment filed on 3/18/2020 is entered.  In the Preliminary Amendment claims 1-15 have been cancelled without prejudice or disclaimer.  New claims 16-35 have been added for examination.

Election/Restrictions
Applicant’s election without traverse of claims 16-32 in the reply filed on 2/2/2021 is acknowledged.  Claims 16-32 are pending and addressed hereinafter.

Specification
The abstract of the disclosure is objected to because the abstract should not exceed 150 words.  Correction is required.  See MPEP § 608.01(b).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 
Claim 16, the phrase “a polyurethane” in two places in the 3rd paragraph and “a polymer material” in last paragraph are double inclusions and lack antecedent basis.  In addition, the limitation “over more than 50 µm in a thickness” is only disclosed in the abstract and paragraph [0014] which is exactly the same verbiage of claim 16.  However, paragraph [0029] discloses “… the functional zone extends for more than 100 µm, especially for 200 µm, 300 µm, 500 µm or more”.  Therefore, the specification does not have a clear support for 50 µm.  In addition, the phrase in the 3rd paragraph “consisting of, or containing“is mutually exclusive and thus, the claim should be recited with one of them. 
Claim 27, the phrase “at least one further zone” is unclear as to whether this “further” zone is different from the functional zones 3 and 3a that are depicted in Fig. 2. 
Claim 28, there is no antecedent basis for the “the surface” of the clothing.
Claim 29, there is no antecedent basis for the “the side of” said basic structure.

Claim 31 is directly dependent on claim 16 and recites “…a flat weave with end-side edges…” and is unclear whether this is different “a flat weave” recited in claim 30.  Furthermore, the phrase “may be” should be removed from this claim as well. 
Claim 32, the phrase “…said basic structure comprises a flat weave…” is previously recited in claims 30 and 31.  Furthermore, it is unclear what it means “…said basic structure comprises a flat weave that is narrower than said basic structure…”? is it narrower in length/width or both?
Applicant is respectfully advised to clearly define the patentable subject matter in the claims and carefully review the claims for the lack of antecedent basis, proper language, and the structure which goes to make up the device must be clearly and positively specified.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

8.	Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over JOHAN MALMQUIST, et al., WO 2016071262 A1 (MALMQUIST) in view of HUBERT WALKENHAUS, et al., DE102007000578A1 (WALKENHAUS) and further in view of ARVED WESTERKAMP, US 20060278361 A1 (WESTERKAMP). 

Regarding claim 16, MALMQUIST discloses: A clothing for a machine for producing a fibrous web (Abstract discloses “…a clothing for use in a machine for producing a fibrous web…”), the clothing comprising: a basic structure having a top side, a running side (para [0039] discloses “…This press felt 4 comprises a load-bearing base structure 3 and a staple fiber layer 2 as a further functional layer 2…”. Abstract “…The clothing has a running side (6) facing away from the fibrous web and a paper side (5) facing the fibrous web…”), and a nonwoven support at least on one side (Figs.1-3 and para [0039], Examiner views that the staple fiber layer 2 is basically the same as the nonwoven support.); said nonwoven support having a functional zone and includes a first portion and a second portion of nonwoven fibers (para [0039] discloses “…This press felt 4 comprises a load-bearing base structure 3 a polyurethane (para [0023] and [0039] discloses that the nonwoven support (staple fiber layer 2) made from polyurethane), and said nonwoven fibers of said second portion consisting of a polymer material not including a polyurethane (para [0012] discloses “…The staple fibers can in advantageous embodiments of a polyamide, a polyethylene or other suitable polymer.”); said first portion making up between 10 wt. % and 60 wt. % of said functional zone (para [0039] discloses “… The proportion of the indicator material to the indicator layer is often smaller than 80 wt%, preferably between 40% and 60 wt%, more preferably between 45% and 55 wt%.”); and a polyurethane material of said nonwoven fibers of said first portion (para [0012]).
 
However, MALMQUIST does not expressly disclose: a hardness between 35 Shore D and 85 Shore D.
In the same field of art, WALKENHAUS discloses: a hardness between 35 Shore D and 85 Shore D (para [0048] discloses “…Shore A hardnesses in the range from approximately 20 to approximately 100, preferably approximately 40 to approximately 85, can be achieved in the clothing according to
the invention.  Although, WALKENHAUS discloses Shore A instead of Shore D, but one of ordinary skill in the art would know that Shore Hardness, using either the Shore A or Shore D scale, is the preferred method for rubbers/elastomers and is also commonly used for 'softer' plastics such as polyolefins, 
	Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify MALMQUIST by using the Shore Hardness as taught by WALKENHAUS so as to make a polyurethane material having a Shore Hardness appropriate for specific application used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the WALKENHAUS disclosure, would also have been motivated to apply its teaching of determining the Shore Hardness ranges for the benefit of the claimed invention.
 
	The combination of MALMQUIST in view of WALKENHAUS does not expressly disclose the limitation of the instant claim that directed to functional zone of the nonwoven support noted hereinbefore that: extends over more than 50 µm in a thickness direction of the clothing.
	In same field of art, WESTERKAMP discloses: that the functional zone of the nonwoven support extends over more than 50 µm in a thickness direction of the clothing (Abstract “…the batt structure comprising at least one ultra-thin elongated fiber batt which extends over a part width of the fabric and has a thickness of 0.3 mm or less.” And para [0013] discloses “On account of the very low thickness of the ultra-thin batt section, this can, for example, simply be integrated locally into an existing batt structure without affecting the thickness of the latter substantially.” And para [0019] discloses “…It has proven to be advantageous if, in this connection, the ultrathin batt section has a thickness of 0.25 mm or less, preferably a thickness of 0.15 mm or less or a thickness of 0.1 mm or less, measured in accordance with EN ISO 5084.” Examiner views that thickness 0.1mm or less does include 50 µm (0.05mm).  Even assuming arguendo that the thickness disclosed by the claimed invention is different from the WESTERKAMP, but one of ordinary skill in the art would appreciate that this is a routine optimization by 
	Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of MALMQUIST and WALKENHAUS by using an ultra-thin elongated fiber batt which extends over a part width of the fabric and has a thickness of 0.1 mm or less as taught by WESTERKAMP so as to provide a dewatering performance over the aforementioned part width that is different from the remainder of the paper machine fabric used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the WESTERKAMP disclosure, would also have been motivated to apply its teaching of having a functional zone extends over more than 50 µm in a thickness direction of the clothing for the benefit of the claimed invention.

	Regarding claim 17, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses: wherein said nonwoven fibers of said first portion consist of a thermoplastic polyurethane (para [0006] discloses “…an industrial material is known which has a base layer, a fiber mat layer and at least one low-melting polymer film layer, in particular made of elastomeric thermoplastic polyurethane…”). 
	
Regarding claim 18, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses: wherein said first portion makes up between 20 wt.% and 45 wt.% of said functional zone (para [0039] discloses “… The proportion of the indicator material to the indicator layer is often smaller than 80 wt%, preferably between 40% and 60 wt%, more preferably between 45% and 55 wt.%.”).

MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WALKENHAUS further discloses: wherein said polyurethane material of said nonwoven fibers of said first portion has a hardness between 50 Shore D and 85 Shore D (para [0048] discloses “…Shore A hardnesses in the range from approximately 20 to approximately 100, preferably approximately 40 to approximately 85, can be achieved in the clothing according to the invention.  Although, WALKENHAUS discloses Shore A instead of Shore D, but one of ordinary skill in the art would know that Shore Hardness, using either the Shore A or Shore D scale, is the preferred method for rubbers/elastomers and is also commonly used for 'softer' plastics such as polyolefins, fluoropolymers, and vinyls. The Shore A scale is used for 'softer' rubbers while the Shore D scale is used for 'harder' ones. Thus, depending on the specific application, using a softer or harder plastic is a matter of choice and have no bearing on the patentability of the claimed invention). 

Regarding claim 20, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WESTERKAMP further discloses: wherein said functional zone extends in the thickness direction for less than 5 mm (para [0013] and [para [0019]).

Regarding claim 21, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WESTERKAMP further discloses: wherein said nonwoven fibers of said first portion have a fiber fineness between 30 dtex and 80 dtex (para [0021] discloses “…The fibers which are suitable for an ultrathin batt section have a titer in the range from 1 to 150 dtex and also, claim 3.).

MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 21.  WESTERKAMP further discloses: wherein said nonwoven fibers of said first portion have a fiber fineness between 50 dtex and 70 dtex and said nonwoven fibers of said second portion have a fiber fineness between 20 dtex and 70 dtex (para [0021] discloses “…The fibers which are suitable for an ultrathin batt section have a titer in the range from 1 to 150 dtex and also claim 3.).

Regarding claim 23, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WESTERKAMP further discloses:  wherein said nonwoven fibers of said second portion have a fiber fineness between 10 dtex and 80 dtex (para [0021] discloses “…The fibers which are suitable for an ultrathin batt section have a titer in the range from 1 to 150 dtex and also claim 3.).

Regarding claim 24, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WESTERKAMP further discloses:  wherein said first portion and/or said second portion comprise nonwoven fibers with different fiber fineness (Fig. 3, and para [0063] discloses “…Of course, far more fiber batts can be joined flatly to one another, in accordance with the customer-specific or application-based requirements…” Examiner views having nonwoven fibers with different fiber fineness on the respective first and/or second portion has no bearing on the patentability and it depends on the customer-specific or application-based requirements.). 

Regarding claim 25, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WALKENHAUS further discloses: wherein 15 g/m2 and 250 g/m2 of nonwoven fibers of said first portion are provided in said nonwoven support (para [0122] discloses “The nonwoven layer 130 can have a weight in the range from about 150 g /m2 to about 800g /m2. This depends on the requirements for the covering in the individual case.  The higher end of the range falls within the cited reference.).

Regarding claim 26, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  WALKENHAUS further discloses:  wherein between 100 g/m2 and 1500 g/m2 of nonwoven fibers of said second portion are provided in said nonwoven support (para [0122] discloses “The nonwoven layer 130 can have a weight in the range from about 150 g /m2 to about 800g /m2. This depends on the requirements for the covering in the individual case.  The higher end of the range falls within the cited reference.).

Regarding claim 27, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses: which comprises at least one further zone in which said first portion amounts to less than 10 wt.%, and which is disposed between said basic structure and said functional zone and/or between said functional zone and a surface of the clothing (Figs. 1-3 and para [0028] discloses “…at least one indicator layer, viewed in the direction of the thickness, is attached between the load-bearing base structure and at least one further functional layer, in particular a layer made of staple fibers.  Examiner views that the fact the further zone in which said first portion amounts to less than 10 wt. % is immaterial and has no bearing on the patentability of the claimed invention since it is purely a design choice.).   

MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said functional zone forms the surface of the clothing (Figs. 1 and 3, element 5). 

Regarding claim 29, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said nonwoven support is provided on the side of said basic structure disposed for touching the fibrous web (Figs. 1-3, element 5).

Regarding claim 30, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said basic structure comprises or consists of a flat weave (Fig. 3. Examiner views that using a flat weave is purely a design choice and has no bearing on the patentability of the claimed invention.).

Regarding claim 31, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said basic structure is a flat weave with end-side edges and having a length substantially twice a length of the clothing in a finished condition, said flat weave being folded at folds and defining folded portions that are deposited back onto the flat weave to form a two- layer structure, and wherein seam loops are formed at said folds which may be combined so that the basic structure may be merged with a pintle to form an endless structure (As depicted in Fig. 3, MALMQUIST discloses a clothing that can be used in paper/tissue/fibrous web making having various structures and/or configurations depends on the customer-specific or application-based requirements.  Therefore, the fact that the basic structure is a flat weave or other patterns with end-side edges with length twice a length 

Regarding claim 32, the combination of MALMQUIST and WALKENHAUS in view of WESTERKAMP discloses all the limitations of its base claim 16.  MALMQUIST further discloses:  wherein said basic structure comprises a flat weave that is narrower than said basic structure and said basic structure is formed by spiraling said flat weave (As depicted in Fig. 3, the fact that basic structure comprises a flat weave that is narrower than said basic structure or is formed by spiraling said flat weave is purely design choice and has no bearing on the patentability of the claimed invention.).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748